Brown, C. J.
(concurring).
In my view the rule adopted by the court in McCarty v. St. Paul, M. & M. Ry. Co. 31 Minn. 278, 17 N. W. 616, followed and applied in Evans v. Northern Pacific Ry. Co. 117 Minn. 4, 134 N. W. 294, applies whether the right of way be acquired by purchase or condemnation. In either case the damages awarded and paid are in full for all injuries suffered by the landowner in consequence of the construction of the road; particularly should the rule apply to a case where, as in the case at bar, the condemnation proceedings were conducted, damages ascertained and paid, subsequent to the actual construction of the road. The only theory, therefore, on which an affirmance may be ordered is that the statute referred to in the opinion is a valid exercise of the police power. Upon that question I am not prepared to disagree with the opinion.